DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on  application  number CN 202022458501.8 filed in People’s Republic of China on 10/29/2020.  It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.

Response to Amendment
The amendment filed 4/20/2022 has been entered.
The drawings were received on 4/20/2022.  These drawings are accepted.
The objections over the Drawings as presented in the Office Action mailed 1/26/2022 have been withdrawn based on the amendment filed 4/20/2022.
The rejections under 35 U.S.C.112(b) as presented in the Office Action mailed 1/26/2022 have been withdrawn based on the amendments filed 4/20/2022.
The rejections of under 35 U.S.C.103 as presented in the Office Action mailed 1/26/2022 have been withdrawn based on the amendments filed 4/20/222.

Reasons for Allowance
Claims 1-11 and 21-29 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to Claim 1, the prior art of record fails to disclose or fairly suggest a direct-type panel lamp, comprising at least one light bar comprising a substrate and LED lamp beads fixed on the substrate, a frame comprising several frame bars that are connected to one another, each frame bar having a first mounting surface and a second mounting surface that are located at different levels, a diffusion plate for transmitting light, an edge of the diffusion plate is overlapped on the first mounting surface at a lower level, and a back plate having a shell-like structure formed by deforming a sheet metal, an edge area of the back plate is overlapped on the second mounting surface at a higher level, and a central area of the back plate is protruded away from the second mounting surface, the at least one light bar is fixed to the central area, and the edge area of the back plate is deformed and forms first convex ribs extending along peripheral sides of the back plate, the first convex ribs abut against the edge of the diffusion plate and press it against the first mounting surface, and each first convex rib has a height gradually increasing from a middle towards two opposite ends thereof in a direction along a perimeter of the back plate, as specifically called for in the claimed combinations.
The closest prior art, Lee et al. (KR 20120104047) does not disclose the plate is a diffusion plate for transmitting light, the back plate is formed by deforming a sheet metal, and each first convex rib has a height gradually increasing from a middle towards two opposite ends thereof in a direction along a perimeter of the back plate, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Lee et al. reference in the manner required by the claims.
The closest prior art, Song et al. (CN 102518997) does not disclose the back plate having a shell-like structure formed by deforming a sheet metal, and each first convex rib has a height gradually increasing from a middle towards two opposite ends thereof in a direction along a perimeter of the back plate, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Song et al. reference in the manner required by the claims.
While a direct-type panel lamp having at a diffusion plate, a frame having a first and second mounting surface at different heights, and a back plate having at least one light bar fixed to the central area and first convex ribs extending along peripheral sides of the back plate at an edge area, the first convex ribs abutting against the edge of the diffusion plate pressing it against the first mounting surface, and the first convex rib having a gradually increasing height is known in the art, the combination of each first convex rib has a height gradually increasing from a middle towards two opposite ends thereof in a direction along a perimeter of the back plate is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.

With regards to Claim 21, the prior art of record fails to disclose or fairly suggest a direct-type panel lamp, comprising at least one light bar comprising a substrate and LED lamp beads fixed on the substrate, a frame comprising several frame bars that are connected to one another, each frame bar having a first mounting surface and a second mounting surface that are located at different levels, a diffusion plate for transmitting light, an edge of the diffusion plate is overlapped on the first mounting surface at a lower level, a back plate having a shell-like structure formed by deforming a sheet metal, an edge area of the back plate is overlapped on the second mounting surface at a higher level, and a central area of the back plate is protruded away from the second mounting surface, the at least one light bar is fixed to the central area, and the edge area of the back plate is deformed and forms first convex ribs extending along peripheral sides of the back plate, the first convex ribs abut against the edge of the diffusion plate and press it against the first mounting surface, and the edge area of the back plate forms second convex ribs extending along each of the peripheral sides of the back plate respectively, the first convex rib and the second convex rib along each peripheral side of the back plate are arranged in parallel with one another, and each of the second convex ribs is located outside a corresponding first convex rib, as specifically called for in the claimed combinations.
The closest prior art, Lee et al. (KR 20120104047) does not disclose the plate is a diffusion plate for transmitting light, the back plate is formed by deforming a sheet metal, and the edge area of the back plate forms second convex ribs extending along each of the peripheral sides of the back plate respectively, the first convex rib and the second convex rib along each peripheral side of the back plate are arranged in parallel with one another, and each of the second convex ribs is located outside a corresponding first convex rib, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Lee et al. reference in the manner required by the claims.
The closest prior art, Song et al. (CN 102518997) does not disclose the back plate having a shell-like structure formed by deforming a sheet metal, and the edge area of the back plate forms second convex ribs extending along each of the peripheral sides of the back plate respectively, the first convex rib and the second convex rib along each peripheral side of the back plate are arranged in parallel with one another, and each of the second convex ribs is located outside a corresponding first convex rib, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Song et al. reference in the manner required by the claims.
While a direct-type panel lamp having at a diffusion plate, a frame having a first and second mounting surface at different heights, and a back plate having at least one light bar fixed to the central area and first convex ribs extending along peripheral sides of the back plate at an edge area, and the first convex ribs abutting against the edge of the diffusion plate pressing it against the first mounting surface is known in the art, the combination of the edge area of the back plate forms second convex ribs extending along each of the peripheral sides of the back plate respectively, the first convex rib and the second convex rib along each peripheral side of the back plate are arranged in parallel with one another, and each of the second convex ribs is located outside a corresponding first convex rib is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.

With regards to Claim 29, the prior art of record fails to disclose or fairly suggest a direct-type panel lamp, comprising at least one light bar comprising a substrate and LED lamp beads fixed on the substrate, a frame comprising several frame bars that are connected to one another, each frame bar having a first mounting surface and a second mounting surface that are located at different levels, a diffusion plate for transmitting light, an edge of the diffusion plate is overlapped on the first mounting surface at a lower level, a back plate having a shell-like structure formed by deforming a sheet metal, an edge area of the back plate is overlapped on the second mounting surface at a higher level, and a central area of the back plate is protruded away from the second mounting surface, the at least one light bar is fixed to the central area, and the edge area of the back plate is deformed and forms first convex ribs extending along peripheral sides of the back plate, the first convex ribs abut against the edge of the diffusion plate and press it against the first mounting surface, and the first convex rib on each peripheral side of the back plate has a height gradually increasing from a middle thereof towards two ends thereof, respectively, and the edge area of the back plate forms second convex ribs extending along each of the peripheral sides of the back plate respectively, the first convex rib and the second convex rib along each peripheral side of the back plate are arranged in parallel with one another, and each of the second convex ribs is located outside a corresponding first convex rib, as specifically called for in the claimed combinations.
The closest prior art, Lee et al. (KR 20120104047) does not disclose the plate is a diffusion plate for transmitting light, the back plate is formed by deforming a sheet metal, and the first convex rib on each peripheral side of the back plate has a height gradually increasing from a middle thereof towards two ends thereof, respectively, and the edge area of the back plate forms second convex ribs extending along each of the peripheral sides of the back plate respectively, the first convex rib and the second convex rib along each peripheral side of the back plate are arranged in parallel with one another, and each of the second convex ribs is located outside a corresponding first convex rib, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Lee et al. reference in the manner required by the claims.
The closest prior art, Song et al. (CN 102518997) does not disclose the back plate having a shell-like structure formed by deforming a sheet metal, the first convex rib on each peripheral side of the back plate has a height gradually increasing from a middle thereof towards two ends thereof, respectively, and the edge area of the back plate forms second convex ribs extending along each of the peripheral sides of the back plate respectively, the first convex rib and the second convex rib along each peripheral side of the back plate are arranged in parallel with one another, and each of the second convex ribs is located outside a corresponding first convex rib, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Song et al. reference in the manner required by the claims.
While a direct-type panel lamp having at a diffusion plate, a frame having a first and second mounting surface at different heights, and a back plate having at least one light bar fixed to the central area and first convex ribs extending along peripheral sides of the back plate at an edge area, and the first convex ribs abutting against the edge of the diffusion plate pressing it against the first mounting surface and the first convex rib having a gradually increasing height is known in the art, the combination of each first convex rib has a height gradually increasing from a middle towards two opposite ends thereof in a direction along a perimeter of the back plate, the edge area of the back plate forms second convex ribs extending along each of the peripheral sides of the back plate respectively, the first convex rib and the second convex rib along each peripheral side of the back plate are arranged in parallel with one another, and each of the second convex ribs is located outside a corresponding first convex rib is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875